UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ýQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014  TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-184319 808 Renewable Energy Corporation (Exact name of registrant as specified in its charter) Nevada 80-0651522 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 13888 Harbor Blvd. Ste. 8A Garden Grove, CA 92843 Registrant’s Telephone Number, Including Area Code: (714) 891 8282 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. ý Yes No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). ý Yes No (Not required) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer  Accelerated filer  Non-accelerated filer  Smaller reporting company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).  Yesý No Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date: 69,111,668 shares of common stock as of May 5, 2014. PART I – FINANCIAL INFORMATION Item 1. – Financial Statements 808 Renewable Energy Corporation Balance Sheets Unaudited March 31 December 31 Assets Current assets Cash and cash equivalents $ $ Accounts receivable-net Prepaid expenses and other current assets Total current assets Long term assets Project assets,net Property, plant and equipment, net Deposits Total long term assets Total assets $ $ Liabilities and Stockholders' Equity Current liabilities Accounts payable and accrued expenses $ $ Finance contracts payable Related party payable - Total current liabilities Stockholders' equity Preferred stock, $0.001 par value, 20,000,000 shares authorized; 2,215,259 Series A issued and outstanding as of December 31, 2013 and December 31, 2012 Common stock, $0.001 par value, 100,000,000 shares authorized; 69,111,668 and 68,611,668shares issued and outstanding as of March 31, 2014 and December 31, 2013. Additional paid in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to unaudited financial statements - 2 - 808 Renewable Energy Corporation Statements of Operations Unaudited Three months ended March 31 Revenue, net $ $ Cost of goods sold Gross loss Operating expenses Accounting fees Telephone and internet Rent expense Travel and entertainment - Legal and other professional fees Payroll Insurance General and administrative expenses Total operating expenses Loss from operations Other expense Interest expense - Net loss $ $ Basic and diluted loss per share $ ) $ ) Weighted average shares outstanding Basic and diluted See accompanying notes to unaudited financial statements - 3 - 808 Renewable Energy Corporation Statements of Cash Flow Unaudited Three months ended March 31 Cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to cash used in operating activities Depreciation expense Stock based compensation - (Increase) decrease in current assets Accounts receivable Prepaid expenses and other current assets Increase (decrease) in current liabilities: Accounts payable and accrued expenses ) Net cash used in operating activities $ ) $ ) Cash flows from investing activities Acquisition of project assets ) ) Net cash used ininvesting activities ) ) Cash flows from financing activities Repayment of finance contract ) ) Proceeds from (repayments to) related party - Net cash provided by (used in)financing activities ) Net decrease in cash and cash equivalents $ ) $ ) Cash and cash equivalents, beginning balance Cash and cash equivalents, ending balance $ $ Supplementary information Cash paid during the year for: Interest $ $
